DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the amendments filed on 10/03/2022.
Claim 31 and 32 have been added.
Claim 26 has been canceled.
Claims 1-2, 4-15, 17-22, 24-25, and 27-32 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-2,4-15,17-22, 24-25, and 27-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIM 1 recites a method for supporting medical personnel in examination of a patient by way of at least one examination procedure. The claim is directed to a process, which is a statutory category of invention. CLAIMS 13, 14 & 15 recite a system and computer readable memory, which are statutory categories of invention.
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1, 13, 14 & 15 recite (Claim 1 representative), at least in part, a method for supporting medical personnel in examination of a patient using a future examination procedure, the method comprising: 
determining a patient prevalence value relating to a diagnosis for the patient based on a group prevalence value for a group of people, a first examination result and previous examination prediction information associated with a previous examination procedure, the patient being classified in the group of people based on first patient data, the first patient data including the first examination result from the previous examination procedure, and the first examination result including a calcium value
generating evaluation information related to the future examination procedure based on the patient prevalence value and future examination prediction information, the future examination prediction information including a sensitivity and a specificity of the future examination procedure with respect to the diagnosis, and the evaluation information including an imaging protocol optimized for the patient according to the first patient data
sending the evaluation information to perform the future examination procedure based on the evaluation information and 
performing the future examination procedure using the imaging protocol optimized for the patient.
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. sending the evaluation information to perform the future examination procedure based on the evaluation information) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
CLAIM 1 recites additional elements including:
(1)  an imaging device
Regarding (1), the imaging device, merely generally links the abstract idea to a particular technological environment or field of use. Per MPEP 2106.05(h), generally linking the abstract idea to a particular technological environment or field of use cannot provide a practical application.
CLAIM 13 recites additional elements including:
(2) databases and processing circuitry
Regarding (2), the databases and processing circuitry merely generally links the abstract idea to a particular technological environment or field of use. Per MPEP 2106.05(h), generally linking the abstract idea to a particular technological environment or field of use cannot provide a practical application.
CLAIMS 14 & 15 recites additional elements including: 
(3) computer readable memory and processing circuitry
(4) performing the future examination procedure using the imaging protocol optimized for the patient
Regarding (3), the computer readable memory and processing circuitry merely generally links the abstract idea to a particular technological environment or field of use. Per MPEP 2106.05(h), generally linking the abstract idea to a particular technological environment or field of use cannot provide a practical application.
Regarding (4), a processor performing the future examination procedure is only recited as a tool to apply the abstract idea. Per 2106.05(f), instructions to apply an abstract idea (“apply it”) cannot provide a practical application. 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of (1) an imaging device, was determined to generally link the abstract idea to a particular technological environment or field of use. This has been re-evaluated under the “significantly more’ analysis and has also been found insufficient to provide significantly more. MPEP 2106.05(A) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide significantly more. This additional element is broadly recited in the specification at, for example at paragraph [0003] which describes the imaging device as an examination device for any part of the anatomy. “Such examination procedures, which are frequently also called diagnostic tests, in particular include at least one measurement to be performed on the patient manually and/or at least partially automatically via a suitable examination device, for example imaging, the detection of substances in parts of the anatomy and the like.” This indicates that generic imagining devices are well-understood, routine, conventional in the field. Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”).
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (2) databases and processing circuitry and (3) computer readable memory and processing circuitry, were determined to generally link the abstract idea to a particular technological environment or field of use. This has been re-evaluated under the “significantly more’ analysis and has also been found insufficient to provide significantly more. MPEP 2106.05(A) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide significantly more. These additional elements are broadly recited in the specification at, for example at paragraph [0040] which describes the processing circuitry. “Units and/or devices according to one or more example embodiments may be implemented using hardware, software, and/or a combination thereof. For example, hardware devices may be implemented using processing circuity such as, but not limited to, a processor, Central Processing Unit (CPU), a controller, an arithmetic logic unit (ALU), a digital signal processor, a microcomputer, a field programmable gate array (FPGA), a System-on-Chip (SoC), a programmable logic unit, a microprocessor, or any other device capable of responding to and executing instructions in a defined manner.” This indicates that databases, CRM, and processing circuitry are well-understood, routine, conventional in the field. Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”).
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (4) a processor performing the future examination procedure were determined to apply the abstract idea (“apply it”). This has been re-evaluated under the “significantly more” analysis. The Specification does not describe how this occurs and thus it is an additional element that applies the abstract idea (“apply it”) and cannot provide an inventive concept. Per 2106.05(f), instructions to apply an abstract idea (“apply it”) cannot provide a practical application. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
CLAIMS 12 & 30 include the additional element of an imaging device that has been analyzed in the same manner as it was in the independent claims.
CLAIMS 2, 4-11, 17-22, 24-25, 27-29, and 31-32 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claims 1, 13, 14 & 15. 
CLAIM 2, 4, & 21 – describes previous examination prediction information 
CLAIMS 5-11, 17, 22 & 29 – describes evaluation information
CLAIM 18 – describes the negative prediction value
CLAIM 19-20, 28, & 31-32 – describes where the future examination procedure
CLAIM 21 – describes the patient prevalence value
CLAIMS 24, 27 – describes the previous examination procedure
CLAIM 25 – describes the recommendation examinations
The dependent claims inherit all of the limitations of the independent claims and further define the abstract idea identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in 2, 4-11, 17-22, 24-25, 27-29, and 31-32 are abstract ideas.


Response to Arguments
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection, Examiner notes the arguments but finds the arguments to be unpersuasive. Examiner has further clarified each step of the analysis above which is incorporated herein. 
On Pages 10-11 of the remarks, Applicant argues, “Applicants respectfully disagree for at least the reasons set forth in the Amendment filed December 29, 2020. For example, in the present application, the features of claim 1, alleged by the Examiner to correspond to a judicial exception, provide an improved method for determining an examination procedure used to diagnose a patient, wherein the method provides a more accurate determination of which examination procedures would be desirable to perform to, for example, reduce patient radiation exposure from undesirable examination procedures (see, e.g., paragraphs [0013] and [0081]-[0083] of the present application). In view of the above, the above-quoted features integrate the alleged judicial exception into a practical application, and thus, claim 1 is not directed to a judicial exception. Therefore, Applicants respectfully submit that claim 1 is subject matter eligible.” Applicant further argues on Page 11, “Applicants respectfully submit that at least the recitation of “performing the future examination procedure with the imaging device using the imaging protocol optimized for the patient [included in the evaluation information],” as recited by claim 1, constitutes “additional element|s]”’ that “us[e] the [alleged] judicial exception in some other meaningful way” and, thus, integrates the alleged judicial exception into a practical application.” However, this is not the type of technical improvement articulated by the Courts that would move the instant invention to being subject matter eligible. The abstract idea doesn’t provide a physical improvement to the computer nor does it provide a technical solution to an identified technical problem. Regarding Claim 1, there is nothing in the claim that states what is performing the future examination procedure. The claim encompasses a human performing the procedure meaning that the “performing” step is part of the abstract idea and not an additional element. There is no technical improvement to anything if a human is performing the steps. Regarding Claim 13, the imaging device is only required to be configured to perform the future examining procedure. The procedure is never performed. .Regarding Claims 14 and 15, it is unclear how a processor can perform the imagining as required by the claim. The Specification does not describe how this occurs and thus it is an additional element that applies the abstract idea (“apply it”) and cannot provide an inventive concept. The claim is not patent eligible.  
On Page 13 of the remarks, Applicant argues, “In view of the above holding of Abele, Applicants submit that claim features requiring the performance of a conventional imaging scan constitute statutory subject matter, and thus, are non-abstract. Also, as discussed in Abele, a claim reciting an abstract idea (e.g., an algorithm) applied in connection with such a conventional imaging scan is incorporated into an overall process which is statutory. Accordingly, even assuming arguendo that the recitation of “performing the future examination procedure with the imaging device using the imaging protocol optimized for the patient [included in the evaluation information],” as recited by claim 1, was a conventional imaging scan, which Applicants do not admit, Applicants submit that this feature does not constitute an abstract idea, but rather constitutes “additional elements” separate from the alleged abstract idea. Further, Applicants submit that these “additional elements” “use] the [alleged] judicial exception in some other meaningful way” and, thus, integrate the alleged judicial exception into a practical application.” Examiner has identified the imaging device as an additional element in the above rejection.  The current recitation of the imaging is generic and broad.  The imaging device, merely generally links the abstract idea to a particular technological environment or field of use. Per MPEP 2106.05(h), generally linking the abstract idea to a particular technological environment or field of use cannot provide a practical application.  There is no indication that the additional elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Further, the holding of In re Abele (from 1982) has been superseded by the Alice Corp. decision. Applicant is directed to MPEP 2106 which details how the Office currently evaluates subject matter eligibility (the Examiner noting that In re Abele only appears once in MPEP 2106 in reference to claims that are directed to mathematical processes).   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/JASON S TIEDEMAN/           Primary Examiner, Art Unit 3626